Lotterhos, J.,
dissenting.
Lipón a careful consideration of the facts in this case, I am unable to see any real difference between this record and that in Pearlie Baines v. State, No. 38,808, decided on October 12,1953. In each instance, the events and the physical facts were the same, except that (1) in the present case the patrons of the Lone Star were shown to be using whiskey, but not so at the Ritz, and that (2) in this case the contraband liquor seized was found under an old table beside the path from the Lone Star to the toilet, whereas in the Baines case it was found just behind the toilet. These variations do not seem material to me. The important point in both cases is that many people had ready access to the place of hiding, so that, in the absence of some other facts pointing to the accused as the owner, reasonable hypotheses may be drawn consistent with innocence.
The majority opinion cites Williamson v. State, 191 Miss. 643, 4 So. 2d 220. But that case has no more controlling effect here than in the Baines ease, and it was considered in the decision of that appeal. In the Williamson case, the liquor was found concealed in á locked trunk in Williamson’s home. It was there said that “this evidence created for the State a prima facie case as against appellant, for he is, in legal contemplation, the responsible head of the house and in control of the premises.” This is quite different from the situation here, where the liquor was found hidden outside the place of business at a point easily accessible to numerous peo*731pie who were shown to be present. For a discussion of the Williamson case and its application, see Peeples v. State, 216 Miss. 790, 63 So. 2d 236.